FILED
                            NOT FOR PUBLICATION                             SEP 03 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30312

               Plaintiff - Appellee,             D.C. No. 1:08-cr-00119-EJL

  v.
                                                 MEMORANDUM *
FAUSTINO CRESPIN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                            Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Faustino Crespin appeals from the 80-month sentence imposed following his

guilty-plea conviction for malicious damage to a building by fire, in violation of 18

U.S.C. § 844(f)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Crespin contends that the court failed to consider defendant-specific

mitigating factors as part of its 18 U.S.C. § 3553(a) analysis, and that the sentence

was greater than necessary to achieve the goals of sentencing. The record reflects

that the district court carefully considered the 18 U.S.C. § 3553(a) sentencing

factors, including Crespin’s arguments in mitigation, and provided a well-reasoned

and thorough explanation for the sentence imposed. The district court did not

procedurally err, and the sentence is substantively reasonable under the totality of

the circumstances. See Gall v. United States, 552 U.S. 38, 51 (2007); see also

United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                    09-30312